 1

 2

 3

 4

 5

 6                           IN THE UNITED STATES DISTRICT COURT

 7                                 FOR THE TERRITORY OF GUAM

 8
      UNITED STATES OF AMERICA,                       CRIMINAL CASE NO. 98-00310
 9
                             Plaintiff,               ORDER TO REDUCE TERM OF
10                     vs.                            IMPRISONMENT TO TIME SERVED

11
      PRUDENCIO MANTANONA,
12
                             Defendant.
13

14          BEFORE THE COURT is a motion filed by the United States of America and the

15   Director of the Federal Bureau of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), seeking a

16   modification of the term of imprisonment of the defendant, Prudencio Mantanona, to time

17   served, and commencement of his 60-month term of supervised release previously imposed. The

18   Court finds:

19          1. Defendant Prudencio Mantanona was found guilty on February 17, 1999 of violating

20   21 U.S.C. §§ 952(a), 960, and 963, Conspiracy to Import Crystal Methamphetamine aka "Ice"

21   (Count I); 21 U.S.C. §§ 952(a) and 960, and 18 U.S.C. § 2, Importation of Crystal

22   Methamphetamine (Count II); 21 U.S.C. §§ 841(a) (1) and 846, Conspiracy to Possess Crystal

23   Methamphetamine with Intent to Distribute (Count III); and 21 U.S.C. §§ 841(a) (1) and 846,

24   Attempt to Possess Crystal Methamphetamine with Intent to Distribute (Count IV).

25

26                  Case 1:98-cr-00310 Document 154 Filed 07/07/20 Page 1 of 2
 1          2. On May 25, 1999, the Defendant was sentenced to 360 months of imprisonment with

 2   60 months of supervised release.

 3          3. The Defendant is considered to be an elderly inmate with medical conditions. He is 83

 4   years old, has served more than 70 percent of his sentence, and is experiencing deteriorating

 5   physical health that substantially diminishes his ability to function in a correction facility.

 6          4. Title 18 U.S.C. § 3582(c)(1)(A)(i) authorizes the Court, upon motion of the Director

 7   of the Federal Bureau of Prisons, to modify a term of imprisonment upon the finding that

 8   extraordinary and compelling reasons warrant the reduction. The Director of the Federal Bureau

 9   of Prisons contends, and this Court agrees, that the defendant's status as an elderly inmate with

10   medical conditions constitutes extraordinary and compelling reasons warranting the requested

11   reduction.

12          There being no objection from the Bureau of Prisons or the Government, IT IS

13   ORDERED that the defendant's term of imprisonment is hereby reduced to the time he has

14   already served.

15          IT IS FURTHER ORDERED that the defendant shall be released from the custody of

16   the Federal Bureau of Prisons as soon as his medical condition permits, the release plan is

17   implemented, and travel arrangements can be made.

18          IT IS FURTHER ORDERED that upon his release from the custody of the Federal

19   Bureau of Prisons, the defendant shall begin serving the 60-month term of supervised release

20   previously imposed. In light of Defendant’s condition, the Court will entertain a motion for early

21   termination of supervised release if a year passes without any report of violation by Defendant.

22          SO ORDERED.

23
                                                          /s/ Frances M. Tydingco-Gatewood
24                                                            Chief Judge
                                                          Dated: Jul 07, 2020
25

26                Case 1:98-cr-00310 Document 154 Filed 07/07/20 Page 2 of 2
